John E. Tyo, Esq. Tyo  Schuppenhauer, Esqs.
As attorney for the Village of Shortsville you request our advice whether a part-time police officer of your Village must attend and satisfactorily complete the police training course provided for in General Municipal Law § 209-q and whether a part-time police officer who began to work for your Village on December 20, 1959 is exempt from those training provisions. You also ask if effectiveness of the statute has been postponed.
We are not aware of any statute or rule postponing the enforcement of the training requirement. There have been practical difficulties in the application of that statute to part-time police officers but there has been no formalized postponement thereof.
General Municipal Law § 209-q subd 1 provides that after July 1, 1960 no person shall receive an original appointment on a permanent basis as a police officer of a municipality or police district without having attended and satisfactorily completed the training program and subdivision 1-a provides that on and after July 1, 1967 no promotion of a police officer shall become permanent until there has been satisfactory completion of a training course in police supervision. In an informal opinion of this office reported in 1972 Op Atty Gen 257 we concluded that part-time policemen, if they have been permanently appointed, are subject to the requirement of satisfactory completion of an approved municipal police training program. We enclose a copy of that opinion for your convenience.
The statute by its explicit terms applies only to appointments made after July 1, 1960 and promotions made on and after July 1, 1967. Thus, appointments and promotions made prior to those dates are exempt from the requirements if there has been no interruption in service.
In our opinion, a part-time police officer must attend and satisfactorily complete a police training course prior to original appointment or a training course in police supervision prior to a promotion's becoming permanent unless the original appointment was before July 1, 1960 or the promotion was before July 1, 1967 and there has been no break in service.